Citation Nr: 1241159	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to May 18, 2010, and evaluated as 70 percent disabling from May 18, 2010, to the present.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from October 1998 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On his June 2010 VA Form 9, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge with respect to his claim.  The claims file reflects that the Veteran was scheduled for the requested hearing at the RO in May 2012.  However, the Veteran failed to appear for the scheduled hearing.

In a June 2010 rating decision, the disability rating for the Veteran's service-connected PTSD was increased by the RO from 50 percent to 70 percent disabling, effective May 18, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.

On his June 2010 VA Form 9 and in a June 2010 correspondence, the Veteran expressed his dissatisfaction with the effective date of May 18, 2010, assigned for his combined disability rating of 80 percent.  The Board notes that the combined disability rating of 80 percent was assigned following the RO's increase of the rating for the Veteran's PTSD to 70 percent, effective from May 18, 2010.  It is unclear from the Veteran's statements what additional relief he is seeking.  This matter is REFERRED to the RO for clarification. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

During a May 2010 mental health consultation, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA) due, in part, to his service-connected PTSD.  In April 2011, he essentially provided additional notice to VA that he applied for SSA benefits.  To date, no attempts have been made to obtain the records associated with the Veteran's SSA claim.

The Veteran's SSA records must be obtained before deciding his claim since they may be relevant to his claim for an increased disability rating.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.

Additionally, it appears that not all of the adjudicative records relevant to the Veteran's case are currently of record.  The claims file reflects that the Veteran was initially assigned a 50 percent rating for his psychiatric disability effective from March 14, 2007.  It appears that the disability rating for his disability was increased to 70 percent disabling, effective from May 18, 2010, by way of a June 2010 rating decision.  However, a complete copy of the June 2010 rating decision has not been associated with the claims file and is not included in the Veteran's electronic records on Virtual VA.  Thus, on remand, the RO/AMC shall associate a complete copy of the June 2010 rating decision with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate a complete copy of the June 2010 rating decision with the claims file.  

2.  Obtain all outstanding VA treatment records and private treatment records identified by the Veteran that are relevant to his claim in accordance with 3.159.  

3.  Request from the Social Security Administration all records associated with the Veteran's disability claim(s).  Specifically, the RO/AMC shall request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

4.  Thereafter, review the Veteran's claims file and ensure that the requested development has been completed in full, along with any additional development deemed necessary.  

5.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



